570 F.2d 95
Marie PIERRE et al., Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.
No. 75-3975.
United States Court of Appeals,Fifth Circuit.
March 24, 1978.

Neal R. Sonnett, Miami, Fla., Eric M. Lieberman, Michael Krinsky, Dorian Bowman, Ira Gollobin, New York City, for Nat'l.  Emergency Civil Liberties Union.
Robert W. Rust, U. S. Atty., Miami, Fla., Rex L. Young, James P. Morris, Attys., Gov. Reg. Sec., Philip Wilens, Acting Chief, Criminal Div., Dept. of Justice, Washington, D. C., for United States.
Before AINSWORTH and CLARK, Circuit Judges, and HUGHES*, District Judge.
PER CURIAM:


1
On November 28, 1977, the Supreme Court of the United States granted petition for a writ of certiorari in this matter and on consideration thereof ordered that the judgment of this Court be vacated and that the cause be remanded to this Court "to consider the question of mootness."  See --- U.S. ----, 98 S.Ct. 498, 54 L.Ed.2d 447 (1977).  Thereafter, we directed the parties to file briefs in connection with the question of mootness.  The briefs have now been received and the parties, both appellants and appellee, state that the issues are not moot because the Immigration and Naturalization Service has not yet promulgated its new regulations and it will be some time before the amended regulations will be published.


2
We believe, therefore, that the matter can best be dealt with in the district court where consideration of the mootness issue may be appropriately resolved.


3
Accordingly, the judgment of the district court is vacated and the cause is remanded for consideration in light of the Supreme Court's order.


4
VACATED AND REMANDED.



*
 Senior District Judge for the Northern District of Texas, sitting by designation